t c memo united_states tax_court scott m eriksen et al petitioners v commissioner of internal revenue respondent docket nos filed date richard carl eriksen fred a foley and michelle aaron specially recognized for petitioners alicia a mazurek and alexandra e nicholaides for respondent 1cases of the following petitioners are consolidated herewith tina e aginaga a k a tina e aginaga-dove docket no mitchell l hardin and stephanie a hardin docket no and jeffrey l kesselring and arleen l kesselring docket no memorandum findings_of_fact and opinion laro judge after the three-year period of limitations on assessment under sec_6501 had expired respondent issued to petitioners notices of deficiency determining deficiencies in and sec_6662 accuracy-related_penalties with respect to their and or federal_income_tax petitioners are sheriff’s deputies deputies or employees with the oakland county sheriff’s department ocsd who argue that the assessments were time barred by the three- year period of limitations in sec_6501 relying on 128_tc_37 respondent counters that the limitations_period remains open under sec_6501 because petitioners’ return preparers prepared each return at issue falsely or fraudulently with intent to evade tax the threshold issue for decision is whether respondent has clearly and convincingly proven that any of petitioners’ returns was false or fraudulent we hold that respondent has not met his burden with respect to petitioners scott m eriksen mitchell l hardin and stephanie a hardin or jeffrey l kesselring and arlene l kesselring and that assessment against these petitioners is time barred 2unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded we hold that respondent has met his burden with respect to petitioner tina e aginaga a k a tina aginaga-dove deputy aginaga and that the period of limitations on her through returns remains open given that holding deputy aginaga concedes respondent’s deficiency determinations with respect to her through federal income taxes in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure we also decide whether deputy aginaga is liable for accuracy-related_penalties under sec_6662 and b for through on account of negligence or disregard of rules or regulations we hold she is findings_of_fact i preliminaries some facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference each petitioner or couple resided in michigan when he she or they petitioned the court ii petitioners petitioners worked for ocsd in michigan at all relevant times scott m eriksen deputy eriksen deputy aginaga mitchell l hardin deputy hardin and jeffrey l kesselring deputy kesselring collectively deputy petitioners worked as deputies in the corrective services division of ocsd administering care and custody to inmates in the oakland county county main jail or one of its satellite jails stephanie l hardin ms hardin was employed as a clerk or cashier and arleen l kesselring ms kesselring worked as a technician we refer to deputy hardin and ms hardin as the hardins as they were married during the years at issue we refer to deputy kesselring and ms kesselring as the kesselrings for the same reason iii tax_return_preparers and preparation of returns a mr kern james kern graduated from the detroit college of business in with a bachelor of science degree and a major in accounting and tax he eventually became an enrolled_agent with the internal_revenue_service irs and he represented clients before the irs he sometimes held himself out to clients and to staff as a former irs employee though he was not mr kern began preparing tax returns in college and he continued to do so throughout much of his career he operated a sole_proprietorship accounting firm from the late 1970s until sometime in when he partnered with his then girlfriend to form kern weyn associates inc kwa mr kern specialized to an extent in preparing tax returns for law enforcement personnel his clientele included but was not limited to employees of ocsd the michigan state police the wayne county sheriff’s office and the detroit police department mr kern prepared upwards of big_number tax returns in or around including between and returns for law enforcement employees many law enforcement clients were personal friends with whom mr kern associated socially as a result of knowledge mr kern acquired from preparing officers’ tax returns he devised a generic questionnaire that he used to prepare returns for law enforcement clients the questionnaire referenced deductions allegedly available to law enforcement personnel including expenses for ammunition equipment boots and mileage driven to and from court or the gun range while the set of questions made mr kern’s practice efficient it lent itself to inaccuracies with its one-size-fits- all approach in particular the questionnaire targeted cash outlays but failed to determine the deductibility of those items for federal_income_tax purposes for 3ocsd deputies including deputy petitioners attended the shooting range at least once per month for qualification purposes they also used their personal vehicles to guard prisoners off site or to attend training exercises and they could request reimbursement from the county for related mileage expenses deputy petitioners rarely if ever used their personal vehicles to attend court though each federal_income_tax return at issue reported that they did petitioners established at trial that the expense category mileage to court also included mileage to guard prisoners off site and mileage to and from the gun range example the survey did not question whether expenses_incurred were ordinary necessary or otherwise reimbursable by ocsd or the county mr kern often claimed deductions for clients including deputy petitioners without receipts or supporting documentation at least in part he determined his client’s entitlement to deductions on the basis of the completed questionnaire and sometimes through a question and answer session he often estimated expenses using receipts information returns and copies of canceled checks to establish the amounts and deductibility of certain items only when that information was provided to him he relied on the employee’s form_w-2 wage and tax statement for information on employer-reimbursed expenses but he never questioned clients about employers’ reimbursement policies nor did he investigate the same on his own mr kern had minimal if any contact with many of his clients during the years at issue he made light of unethical conduct to his partners and staff stating on one occasion that claiming deductions for items that did not appear to be deductible was not wrong until you get caught he met with each petitioner or couple once during the years at issue and he was unable at trial to recall preparing 4there was in effect a countywide policy during the years at issue whereby petitioners could seek reimbursement for qualifying job-related expenses any return at issue nor did mr kern adopt a fixed fee schedule his clients set the price for mr kern’s services and paid him what they thought his services were worth b mr redinger curt redinger earned a college degree in math and business from michigan technological institute in he became a certified_public_accountant in the mid-1990s and was a member in good standing during the years at issue after working at small and mid-sized accounting firms for the better part of years mr redinger desired to go into business for himself and he engaged a business broker to perform due diligence and find a suitable practice to acquire mr redinger purchased kwa including its client list in date having been trained as a corporate return preparer mr redinger was unfamiliar with preparing individual tax returns to guide mr redinger in the preparation of such returns mr kern stayed on with kwa as a contract employee for two years during the filing season mr kern prepared most but not all individual income_tax returns for the taxable_year for the most part mr redinger adopted mr kern’s practice of eliciting information from his clients and reporting that information on tax returns without 5we refer to kwa and mr redinger’s successor firm collectively as kwa substantiation mr redinger gathered information to prepare his clients’ tax returns from answers given in response to questionnaires mr redinger often but not always estimated his client’s current_year deductions using amounts the individual claimed on his or her prior year’s tax_return he did not meet with his clients every year and when he did he did not seek substantiation of claimed deductions merely confirming with his clients that their expenses were the same as it has been or about the same as last year to facilitate the return preparation process mr kern supplied mr redinger with a list of deductions that mr kern believed taxpayers were entitled to claim according to their occupation ie police officers received one set of deductions firemen another among the expenses targeted for law enforcement officers were side-arm purchases ammunition cell phones uniform cleaning court-related travel and on-the-job meals mr redinger used the outline as a starting point for preparing clients’ returns and he generally adjusted each taxpayer’s return according to that taxpayer’s situation mr redinger did not investigate the reimbursement policies of ocsd or the county on his own c preparation of nonparty witnesses’ returns mr kern and on occasion mr redinger instructed his staff to use prior year’s itemized_deductions when preparing law enforcement clients’ current year’s tax returns employees were also directed to allocate police officers a charitable_contribution_deduction equal to of their gross total income this amount was not based on actual donations but was determined from industry standards of amounts individuals donated to charities we note that petitioners’ ratios of charitable_contribution deductions to total income reported for each year at issue do not equal during the years at issue michael summers deputy summers and timitre kyriakides deputy kyriakides worked at ocsd and had their personal income_tax returns prepared by mr kern or mr redinger among the returns prepared were the through personal income_tax returns for deputy summers and the through personal income_tax returns for deputy kyriakides deputy summers during an in-person meeting with mr kern felt encouraged to claim a deduction for a gun he did not purchase he later stopped using kwa as a return preparer because he was opposed to claiming a deduction for a fictitious firearm 6petitioners’ returns do not report identical deductions year to year nor are we able to discern any statistical significance from the deductions claimed across multiple years 7the ratio of charitable_contributions to total income rounded to the nearest one-tenth of percent ranges for deputy eriksen for through from to for deputy aginaga for through from to and for the hardins for through from to the kesselrings’ ratios for and were and respectively deputy kyriakides’ through returns claimed itemized_deductions for weapons ammunition a cell phone and protective equipment for which he did not provide receipts or substantiation respondent made an offer of proof at trial of the testimony of approximately fact witnesses who would have testified to experiences with messrs kern and or redinger similar to those testified to by deputies summers and kyriakides iv criminal prosecution of messrs kern and redinger respondent’s criminal_investigation_division cid investigated kwa special agents with cid executed a search warrant at kwa’s office and seized all individual tax returns attaching schedules a itemized_deductions thereafter the u s attorney’s office for the eastern district of michigan filed separate criminal informations with the u s district_court for the eastern district of michigan charging messrs kern and redinger each with one count of willfully aiding and assisting in the preparation and presentation to the irs of a false individual federal_income_tax return subsequently messrs kern and redinger each pleaded guilty to one count of aiding and assisting in the preparation of a false federal_income_tax return in violation of sec_7206 in the agreed factual basis for guilty plea mr kern admitted to preparing a false federal_income_tax return for robert c turner and kelly a turner by inflating itemized_deductions charitable_contributions and business_expenses unreimbursed employee_expenses mr kern also admitted for sentencing purposes to preparing federal_income_tax returns claiming improper deductions and causing a total_tax loss to the united_states exclusive of penalties and interest of dollar_figure petitioners’ returns were not included among the returns considered as part of mr kern’s guilty plea in the stipulated factual basis for guilty plea mr redinger admitted to willfully assisting in the preparation of a false federal_income_tax return for derek meyers and sarah meyers one of whom was an ocsd deputy by claiming false unreimbursed employee_expenses as itemized_deductions for sentencing purposes mr redinger admitted to preparing federal_income_tax returns on which he claimed improper deductions for clients and causing a total_tax loss to the united_states of dollar_figure not including penalties and interest petitioners’ returns were again not included among the returns considered as part of mr redinger’s guilty plea the record is not clear as to whether there is overlap between the false and fraudulent_returns admitted to by messrs kern and redinger during his plea allocution mr kern stated that not all returns he prepared were fraudulent upon further questioning from the district_court on that point mr kern represented that of the big_number or so tax returns that he prepared annually between and were false he also maintained that the irs was in some instances challenging legitimate deductions as part of his criminal plea agreement mr redinger agreed to disclose to the irs false and fraudulent federal tax returns that he and mr kern prepared in furtherance thereof on date mr redinger submitted to a revenue_agent in respondent’s civil division a partial list of clients for whom he and mr kern prepared false tax returns for and or petitioners were not included in that summary and the record is not clear as to whether mr kern or mr redinger provided a more comprehensive list to cid at another time nor is the record clear as to whether mr kern agreed to cooperate with the irs or whether he participated in preparing mr redinger’s list after conclusion of the criminal cases against messrs kern and redinger cid referred more than federal_income_tax returns to the irs civil division for examination including the returns at issue here the irs audited between and individual returns including those of each petitioner or couple some individuals whose returns were referred to the civil division amended their tax returns to remove falsely claimed deductions petitioners did not v federal_income_tax returns and determination of deficiencies a overview petitioners hired mr kern or mr redinger to prepare their federal_income_tax returns for each year at issue generally each petitioner or couple met with mr kern or mr redinger once in the first year the return preparer was retained in subsequent years each petitioner or couple simply dropped off at kwa’s office information considered necessary by that taxpayer to prepare his her or their tax returns each return claimed deductions for unreimbursed employee_expenses and charitable_contributions respondent disallowed most of these deductions and the parties stipulate that petitioners have not substantiated any of the claimed deductions respondent reflected his determinations in notices of deficiency separately issued to each petitioner or couple outside the period of limitations on assessment in sec_6501 in particular respondent determined the following deficiencies and sec_6662 accuracy-related_penalties 8as discussed more fully below respondent allowed deputy aginaga the hardins and the kesselrings each a dollar_figure charitable_contribution_deduction for each year at issue the record is not clear why respondent allowed those deductions given the parties’ stipulation that the donations were not substantiated scott m eriksen docket no year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure tina e aginaga a k a tina e aginaga-dove docket no year deficiency dollar_figure penalty sec_6662 dollar_figure mitchell l hardin and stephanie a hardin docket no year deficiency dollar_figure penalty sec_6662 dollar_figure jeffrey l kesselring and arleen l kesselring docket no year deficiency dollar_figure penalty sec_6662 dollar_figure we summarize respondent’s proposed adjustments for each petitioner or couple in turn b deputy eriksen mr kern prepared and deputy eriksen filed federal_income_tax returns for through respondent selected each return for examination deputy eriksen claimed for and respondent disallowed an unreimbursed employee expense deduction of dollar_figure a charitable_contribution_deduction of dollar_figure and a deduction for tax preparation fees of dollar_figure deputy eriksen also claimed the following itemized_deductions among others item dollar_figure dollar_figure weapon and ammunition dollar_figure uniforms and cleaning -0- -0- protective equipment -0- -0- uniforms and protective clothing -0- big_number big_number cell phone and pager -0- -0- boots and shoe sec_197 union and or professional due sec_372 mileage professional subscriptions -0- charitable_contributions big_number big_number big_number tax preparation fees 9the record includes a copy of deputy eriksen’s federal_income_tax return and supporting schedule a the schedule a references an attachment that is not in the record respondent disallowed each of the foregoing itemized_deductions and allowed in lieu thereof the standard_deduction for each year c deputy aginaga mr kern prepared and deputy aginaga filed federal_income_tax returns for through those returns claimed in addition to others the following itemized_deductions item weapon and ammunition dollar_figure dollar_figure dollar_figure dollar_figure uniforms and cleaning -0- -0- protective equipment -0- -0- -0- uniforms and protective clothing -0- -0- big_number big_number cell phone and pager -0- big_number big_number boots and shoes -0- -0- union and or professional dues mileage -0- -0- education -0- -0- -0- professional subscriptions -0- -0- charitable_contribution sec_985 big_number big_number big_number on audit of these returns respondent disallowed each of the foregoing itemized_deductions except that respondent allowed a charitable_contribution_deduction of dollar_figure for each of the years through d the hardins mr kern prepared and the hardins filed federal_income_tax returns for through those returns claimed as itemized_deductions in addition to other items the following deductions item weapon and ammunition dollar_figure dollar_figure dollar_figure uniforms and cleaning big_number -0- big_number protective equipment -0- uniforms and protective clothing -0- big_number -0- big_number big_number big_number cell phone and pager -0- boots and shoes union and professional due sec_371 big_number mileage professional subscriptions -0- charitable_contributions big_number big_number big_number tax preparation fee sec_250 -0- on audit of the hardins’ through returns respondent disallowed each of the foregoing itemized_deductions except that he allowed unreimbursed employee_expenses of dollar_figure for each of the year sec_2001 and sec_2002 and charitable_contribution deductions of dollar_figure for each of the years through dollar_figure 10respondent disallowed the hardins’ claimed itemized_deductions for and allowed in lieu thereof the standard_deduction for that year e the kesselrings the kesselrings filed federal_income_tax returns for and mr kern prepared the kesselrings’ return and mr redinger reviewed and signed their return though he did not prepare it each of those returns was selected for audit the kesselrings claimed in addition to other deductions the following itemized_deductions on their and federal_income_tax returns item weapon and ammunition dollar_figure dollar_figure uniforms boots and maintenance cell phone and pager union and professional due sec_961 mileage charitable_contribution sec_965 respondent disallowed each of the foregoing deductions except that he allowed the kesselrings deductions for unreimbursed employee_expenses of dollar_figure for each of the year sec_2001 and sec_2002 and a dollar_figure charitable_contribution_deduction for each of those years finally the kesselrings claimed a deduction for real_estate_taxes of dollar_figure for of which respondent disallowed dollar_figure vi petitions trial and petitioners’ oral motion for summary_judgment petitioners petitioned the court in response to the notices of deficiency and a trial was held in detroit michigan petitioners moved for summary adjudication after the presentation of evidence closed and the court took that motion under advisement we will deny petitioners’ motion because as we find the outcome of these cases turns on whether respondent has proven fraud and not on any legal issue in controversy see rule a opinion i statute_of_limitations we begin with an overview of the limitations_period for assessment of income_tax the commissioner generally must assess any income_tax within the three-year period after a taxpayer files his or her return sec_6501 the statute_of_limitations in sec_6501 may be tolled however in the case of a false_or_fraudulent_return with the intent to evade tax sec_6501 tax determined to be due on a false_or_fraudulent_return may be assessed or a proceeding in court for collection of the tax may be begun at any time id in allen v commissioner t c pincite we held that sec_6501 indefinitely extends the period of limitations on assessment in the case of a false_or_fraudulent_return even though it is the preparer and not the taxpayer who intended to evade tax as we recognized in 102_tc_380 w here fraud is alleged and proven respondent is free to determine a deficiency with respect to all items for the particular taxable_year without regard to the period of limitations respondent asserts in his pretrial memorandum of law that the instant cases are identical to allen and that the period of limitations is opendollar_figure there are certainly similarities between allen and the instant cases but the two are fundamentally at odds like the return preparer in allen messrs kern and redinger were convicted of violating sec_7206 similar to the returns at issue in allen petitioners’ returns were not identified in the criminal case against mr kern or mr redinger as in allen each notice_of_deficiency in these cases was issued after expiration of the three-year period of limitations in sec_6501 both allen and the instant cases concern claimed itemized_deductions the parallels between allen and the instant cases mostly end there unlike these cases allen was submitted to the court for decision without trial under rule id pincite among the stipulated facts agreed to by the allen parties was that mr allen’s returns were false and fraudulent and that the return preparer falsified the returns with intent to evade tax id pincite the absence of a stipulation that petitioners’ returns were prepared with intent to evade tax distinguishes allen from the instant cases in a key respect when mr allen stipulated that his returns were fraudulent the issue for decision shifted from 11the court directed the parties to file before trial a memorandum of law as to whether the period of limitations remains open on the basis of the court’s holding in 128_tc_37 whether the returns were fraudulent a factual determination to whether sec_6501 held open the period of limitations on assessment a legal determination the stipulated false or fraudulent_returns became the direct evidence necessary to prove fraud by clear_and_convincing evidence petitioners have made no such concessions of fraud here to the contrary they profoundly challenge that allegation respondent is correct that allen is relevant insofar as sec_6501 tolls the statute_of_limitations for false or fraudulent_returns but that fraud must be clearly and convincingly proven ii parties’ arguments the point of contention between the parties is whether any return at issue was falsely or fraudulently prepared petitioners assert that their returns were not false or fraudulent and that sec_6501 is inapposite to support their claim petitioners maintain that deductions claimed on the returns in question were for ordinary and necessary expenses of their business as ocsd employees and that any deductions claimed later determined to be nondeductible were claimed in good_faith implicit throughout petitioners’ argument is that the returns at issue may have been negligently prepared but were not fraudulent on the other hand respondent relies on allen to support his allegation that the return preparers prepared petitioners’ returns fraudulently and that the statute_of_limitations on assessment is tolled under sec_6501 iii whether any of petitioners’ returns were fraudulent a overview respondent if he is to prevail must prove by clear_and_convincing evidence that each return at issue was false or fraudulent see sec_6501 sec_7454 rule b a mere preponderance_of_the_evidence will not sustain a finding of fraud-- what is needed is clear_and_convincing evidence of fraud 19_bta_518 clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not the extent of such certainty as is required beyond a reasonable doubt in criminal cases it does not mean clear and unequivocal 497_us_502 quoting cross v ledford ohio st see also 399_f2d_781 n 6th cir fraud is the intentional commission of an act or acts for the specific purpose of evading tax believed to be due and owing 92_tc_661 fraud may not be imputed or presumed but must always be established by independent evidence of fraudulent intent to evade tax id pincite negligence either general or gross is not synonymous with fraud because fraud requires scienter 394_f2d_366 5th cir aff’g tcmemo_1966_81 bruce goldberg inc v commissioner tcmemo_1989_582 58_tcm_519 whereas negligence or gross negligence bespeaks breach of duty_of care f raud implies bad faith intentional wrong doing and a sinister motive 184_f2d_86 10th cir remanding a memorandum opinion of this court the existence of fraud is a factual determination to be gleaned from the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir a fraud determination for purposes of the sec_6501 period of limitations on assessment is the same as assessing a taxpayer’s liability for the sec_6663 fraud_penalty 114_tc_533 thus respondent must prove for each return at issue that an underpayment_of_tax exists and the return preparer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see 94_tc_654 we consider each element in turn b underpayment_of_tax each petitioner or couple concedes liability for respondent’s determined deficiencies if we conclude that the period of limitations is open under sec_6501 petitioners argue that the mere fact that they stipulated respondent’s deficiency determinations does not satisfy respondent’s burden of proving an underpayment_of_tax for each year at issue specifically petitioners rely on parks v commissioner t c pincite in which we cautioned against bootstrapping a finding of fraud upon a taxpayer’s failure to prove the commissioner’s determinations erroneous petitioners cite parks out of context in parks we stated that w here respondent has prevailed on the issue of the existence of a deficiency by virtue of a taxpayer’s failure to carry his burden_of_proof respondent cannot rely on that failure to sustain his burden of proving fraud we must be careful in such cases not to bootstrap a finding of fraud upon a taxpayer’s failure to prove respondent’s deficiency determinations erroneous id pincite citations omitted petitioners’ deficiencies do not result from a failure of proof but from the parties’ stipulations that petitioners are liable for the deficiencies if the period of limitations is open under sec_6501 these stipulations are binding on the parties by virtue of rule e and prove by clear_and_convincing evidence that an underpayment_of_tax exists with respect to each petitioner or couple and for each year at issue cf gold bar inc v commissioner tcmemo_2000_211 80_tcm_33 taxpayer’s concession that it overstated business_expense deductions and omitted income satisfied the underpayment prong of the fraud_penalty c fraudulent intent overview since fraudulent intent is rarely confirmable with direct evidence courts have distilled fraudulent intent by viewing circumstantial evidence in the light of certain indicia of fraud among the factors to be evaluated in determining whether a return preparer acted with fraudulent intent are understatements of tax inadequate books_and_records implausible or inconsistent explanations of behavior failure to cooperate with or failure to provide access to records to tax authorities making false entries or alterations keeping a double set of records and any other conduct the likely effect of which is to mislead or to conceal see 317_us_492 criminal_tax_evasion 796_f2d_303 9th cir civil_fraud penalty aff’g tcmemo_1984_601 732_f2d_1459 6th cir civil_fraud penalty aff’g tcmemo_1982_603 when balancing these factors we look to evidence that is so strong that fraud is the most manifest explanation 440_f2d_1 6th cir aff’g tcmemo_1968_240 see also 509_f3d_736 6th cir aff’g tcmemo_2006_69 respondent’s theory of fraud respondent submits that mr kern or mr redinger prepared petitioners’ tax returns fraudulently by claiming fabricated itemized_deductions and understating petitioners’ income to carry his burden respondent relies on the general practice of messrs kern and redinger to claim deductions on the basis of client responses to questions without supporting records respondent infers from this course of conduct as well as the trial testimony of deputy kyriakides and deputy summers and the proffered testimony of fact witnesses that each return at issue in these cases was prepared with the intent to evade tax respondent persuasively argues that some law enforcement officers acted fraudulently but the generalizations on which he relies to meet his burden are neither clear nor convincing evidence that petitioners’ returns were fraudulent on the other hand petitioners’ testimony raises a suspicion of fraud in the cases of deputy eriksen the hardins and the kesselrings or presents an overt admission of fraud in the case of deputy aginaga we consider each petitioner or couple in turn deputy eriksen the hardins and the kesselrings when taken as a whole the testimony of deputy eriksen the hardins and the kesselrings undercuts respondent’s theory that their returns were false or fraudulent preliminarily we note that petitioners were not named in the criminal informations filed in the district_court and they were not listed among the clients for whom mr redinger prepared false or fraudulent_returns as far as the record is concerned petitioners’ returns were first implicated during cid’s investigation though cid never conclusively determined the returns to be false or fraudulent respondent’s theory is further called into doubt given mr kern’s plea allocution in which he stated that of the big_number or so returns he prepared annually between and or between and were false or fraudulent we also view respondent’s theory with heightened skepticism in view of statements mr kern made to the district_court that the irs challenged legitimate deductions at the same time the fact that mr kern’s and mr redinger’s application of federal income_taxation law was amiss cannot plausibly be denied they enabled clients to claim deductions on the basis of responses to questions targeting alleged cash outlays but did not require records substantiating those expenses taxpayers must maintain records substantiating deductions claimed see sec_6001 sec_1_6001-1 e income_tax regs messrs kern and redinger wrongfully relied on estimates to prepare many of their clients’ tax returns taxpayers are generally prohibited from estimating vehicle expenses and expenses covered by sec_274 50_tc_823 aff’d 412_f2d_201 2d cir messrs kern and redinger claimed deductions for petitioners for uniform cleaning and mileage even though the county reimbursed such expenses trade_or_business deductions are not allowed for reimbursable expenses 79_tc_1 see also 277_f2d_534 6th cir aff’g tcmemo_1959_34 messrs kern and redinger concluded that clients’ expenses for weapons ammunition protective gear cell phone and clothing were deductible they did not analyze whether those expenses were nondeductible personal expenses see sec_262 or whether they were ordinary and necessary expenses related to deputy petitioners’ trade_or_business as ocsd employees see sec_162 we conclude that these methods connote negligence but are not clear_and_convincing evidence of fraud deputies eriksen hardin and kesselring testified to purchasing weapons ammunition protective equipment flashlights handcuffs and cold weather gear they likewise testified to donating cash clothing and household_items to various charitable organizations including churches the salvation army goodwill the uso ducks unlimited and trout unlimited among othersdollar_figure we found this testimony general vague and perhaps coordinated yet respondent did not examine deputy eriksen hardin or kesselring to such a degree as to destroy his credibility as to claimed deductions for weapons ammunition protective equipment and professional subscriptions respondent did not offer evidence that deputies eriksen hardin and kesselring did not purchase such items such an allegation might have been easily proven by for example introducing bank records credit card statements and or gun records as to whether each deputy petitioner purchased the claimed items see u s c sec_923 requiring firearms dealers to maintain records of firearms sales respondent introduced no such evidence respondent misplaces reliance on petitioners’ inability to substantiate the expenses claimed on their returns to prove frauddollar_figure the court_of_appeals for the 12although we seriously question whether these charitable_contributions were made respondent did not clearly and convincingly sustain his burden_of_proof on this issue if the contributions were never made as respondent suggests he could have met his burden by summoning records from the organizations to which the donations were allegedly made or by offering bank records showing a lack of conforming proof see sec_7602 no such evidence was presented 13respondent asserts that petitioners ignored trial subpoenas issued before trial which we understand to refer to subpoenas duces tecum directing petitioners to produce certain documentary_evidence relying on wichita terminal elevator co continued sixth circuit the court to which an appeal of these cases would most likely lie has cautioned that ‘failure to contest an adjustment made in determining the deficiency is not proof of fraud the commissioner cannot sustain his burden_of_proof on a fraud issue by statements made in his notice_of_deficiency ’ 225_f2d_216 6th cir quoting 32_bta_1192 aff’g in part a memorandum opinion of this court see also parks v commissioner t c pincite we are careful to not condition a finding of fraud on petitioners’ lack of substantiation because respondent bears the burden of producing affirmative evidence of fraud the criminal convictions of messrs kern and redinger the implausibility and inconsistency of their testimony and the testimony of deputies summers and kyriakides each weigh in favor of fraud but those general factors absent a more direct link to petitioners merely heighten our suspicion of fraud a suspicion of fraud no matter how strong is insufficient to sustain a finding of fraud see drieborg v commissioner f 2d pincite katz v commissioner t c continued v commissioner 6_tc_1158 aff’d 162_f2d_513 10th cir respondent claims that petitioners’ failure to produce such records gives rise to a presumption that those documents would be unfavorable to them we decline to draw such an inference the record does not include copies of the trial subpoenas and it does not specify the scope of documents requested 27_tc_561 aff’d 252_f2d_681 6th cir rinehart v commissioner tcmemo_1983_184 45_tcm_1185 respondent has not proven by clear_and_convincing evidence that the returns of deputy eriksen the hardins or the kesselrings were prepared with the intent to evade taxdollar_figure accordingly we hold that assessments of deputy eriksen’s the hardins’ and the kesselrings’ tax are time barred given that holding we need not and do not address deputy eriksen’s the hardins’ or the kesselrings’ liability for the deficiencies and accuracy-related_penalties deputy aginaga respondent asserts and we agree that deputy aginaga testified honestly and credibly her testimony however serves as the direct evidence that each of her returns for through was false and fraudulent deputy aginaga’s trial testimony establishes that she never purchased a gun or ammunition during any year at issue and that she explained as much to mr kern deputy aginaga’s statements on brief are consistent on this point in that she stated that she did not 14our result in these cases would not change even if respondent was allowed to call each of the witnesses whose testimony he proffered circumstantial evidence of this nature without a more direct link to the taxpayers’ returns is not necessarily sufficient to sustain a finding of fraud actually purchase a gun or ammunition during the years at issue yet each return claimed as an unreimbursed employee expense deduction amounts for weapons and ammunition by deputy aginaga’s admission therefore each of her returns at issue contained false or fraudulent deductions for a weapon and ammunition we regard deputy aginaga’s admissions as direct evidence of mr kern’s willingness to commit fraud with intent to evade tax as it relates to each of her returns when viewed against the other indicia of fraud exhibited by mr kern the preparer who prepared each of deputy aginaga’s returns we are convinced that each of deputy aginaga’s returns at issue was false or fraudulent to be sure mr kern prepared deputy aginaga’s through federal_income_tax returns and claimed deductions for weapon and ammunition thereon even though he was forewarned that such purchases had not been made such misconduct resulted in understatements of income_tax on each of deputy aginaga’s through federal_income_tax returns the entries were admittedly fictitious and obviously not able to be substantiated with supporting records we infer from this course of conduct as well as deputy aginaga’s admissions that mr kern intended to evade taxes known to be owing from deputy aginaga by conduct intended to conceal mislead or otherwise prevent the collection of tax on the basis of the foregoing we conclude that respondent has clearly and convincingly proven that deductions for a weapon and ammunition for each year at issue were claimed with fraudulent intent once respondent has produced sufficient evidence to establish that a portion of deputy aginaga’s underpayment was attributable to fraud and we conclude he has sec_6501 holds open the periods of limitations for those years see allen v commissioner t c pincite rhone-poulenc surfactants specialties l p v commissioner t c pincite in view of our holding that the period of limitations is open on account of the false or fraudulent nature of each of deputy aginaga’s through federal_income_tax returns deputy aginaga concedes the deficiencies respondent determined for each of those years accordingly we hold that there are respective deficiencies in deputy aginaga’s through federal income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure iv deputy aginaga’s liability for accuracy-related_penalties respondent also contends that deputy aginaga is liable for accuracy-related_penalties for each of the years through for negligence or disregard of rules or regulations substantial understatements of income_tax or substantial valuation misstatements see sec_6662 and b and because only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment see sec_1_6662-2 income_tax regs we construe respondent’s position as stating alternate grounds for the accuracy-related_penalties our query focuses on whether deputy aginaga acted with negligence or disregard of rules or regulations pursuant to sec_7491 respondent bears the burden of production with respect to deputy aginaga’s liability for the sec_6662 penalties this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 deputy aginaga testified that she claimed deductions which she did not incur and filed her federal_income_tax returns for each of the years at issue without reviewing them consequently we conclude that respondent has met his burden of production for determining accuracy-related_penalties due to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the income_tax provisions of the code sec_6662 disregard of rules or regulations includes any careless reckless or intentional disregard of rules or regulations id deputy aginaga admitted at trial that she did not review any of her through federal_income_tax returns and she admitted to signing those returns without reviewing them she accepted that expenses claimed for weapons and ammunition were false and incorrect the record as a whole establishes that deputy aginaga filed each of her tax returns with reckless disregard for rules and regulations the false deductions claimed on deputy aginaga’s returns are as much attributable to her failure to review those returns as they are to mr kern’s fraudulent preparation of them accordingly we conclude that the accuracy-related_penalties apply absent a mitigating affirmative defense deputy aginaga claims on brief that the accuracy-related_penalties do not apply because she meets the reasonable_cause defense of sec_6664 we are not persuaded as support for her position deputy aginaga generally relies on sec_1_6664-4 income_tax regs and the included examples that section states as a general_rule that the most important factor to be evaluated in deciding whether a taxpayer acted with reasonable_cause and in good_faith is the extent to which the taxpayer sought to assess his or her proper tax_liability sec_1 b income_tax regs deputy aginaga goes on to state that she missed the falsely claimed deductions for a weapon and ammunition because she didn’t not sic review her tax returns a taxpayer is charged with knowledge and awareness of and responsibility for the items reported on his or her federal tax returns allen v commissioner t c pincite citing 70_tc_465 aff’d 651_f2d_1233 6th cir where an individual claims ignorance of an item leading to an understatement_of_tax the taxpayer must prove at a minimum that he or she fulfilled a duty_of inquiry with respect to whether the correct liability was reported on the return cf 872_f2d_1499 11th cir duty_of inquiry in innocent spouse cases aff’g tcmemo_1988_63 deputy aginaga acknowledged on brief that she neglected her duty_of inquiry by not reviewing her through federal_income_tax returns we refuse to excuse such neglect on the grounds of reasonable_cause accordingly we hold that deputy aginaga is liable for accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively in reaching our decision we have considered all arguments made and to the extent that we have not specifically addressed them we conclude they are moot irrelevant or without merit to give effect to the foregoing appropriate orders and decisions will be entered
